         Case 1:20-cv-08045-PAE Document 29 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL AKSMAN,

                                      Plaintiff,                      20 Civ. 8045 (PAE)
                       -v-
                                                                             ORDER
 GREENWICH QUANTITATIVE RESEARCH LP,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Pursuant to its order adjourning oral argument, Dkt. 28, the Court will now hear oral

argument on August 27 at 9:15 a.m. This argument will be held telephonically. The parties

should call into the Court's dedicated conference line at (888) 363-4749, and enter Access Code

468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscomis.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with Chambers.


       SO ORDERED.


                                                           PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 25, 2021
       New York, New York
